             Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMPETITIVE ENTERPRISE INSTITUTE                             )
1310 L Street, N.W., 7th Floor                               )
Washington, D.C. 20005                                       )
                                                             )
               Plaintiff,                                    )
                                                             )
        v.                                                   ) Civil Action No. 18-2900
                                                             )
UNITED STATES DEPARTMENT OF ENERGY                           )
2201 C Street NW                                             )
Washington, DC 20520                                         )
                                                             )
               Defendant.                                    )

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff COMPETITIVE ENTERPRISE INSTITUTE (“CEI”) for its complaint against

Defendant UNITED STATES DEPARTMENT OF ENERGY (“DOE”), alleges as follows:

   1.    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a), to

         compel production under one May 2017 FOIA request, seeking information relating to a

         limited and expiring tax credit that is the subject of an intense lobbying campaign to

         remove the provision’s volumetric cap, and make it permanent.

   2.    Specifically, 26 U.S.C. § 45Q offers a tax credit for capturing carbon dioxide (CO2)

         from power plants and certain other sources. It allows an inflation-adjusted credit worth

         $20 per ton for CO2 captured for underground storage and $10 per ton for CO2 captured

         and used for enhanced oil recovery, expiring by statute in whatever year 75 million tons

         of credits had been used.

   3.    As the lobbying campaign intensified to expand §45Q into a limitless and permanent

         source of revenue for certain parties, DOE’s posture in responding to this request




                                                 1
          Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 2 of 8



     changed dramatically. After informing CEI months ago that it had broken the responsive

     records into 8 separate bimonthly rolling productions to commence the week ending

     February 23, 2018, DoE offered a series of further delays for producing, followed by

     excuses for not producing. Subsequently, DOE ceased responding at all to plaintiff

     CEI’s numerous inquiries. Its final communication was a promise to get back to CEI,

     left unsatisfied.

4.   DoE therefore has failed to provide plaintiff with the requisite response to this request,

     as required by FOIA, and as articulated by this Court in CREW v. Federal Election

     Commission, 711 F.3d 180 (D.C. Cir. 2013).

                                         PARTIES

5.   Plaintiff CEI is a public policy research and educational institute in Washington, D.C.,

     dedicated to advancing responsible regulation and in particular economically sustainable

     environmental policy. CEI’s programs include research, investigative journalism and

     publication, as well as a transparency initiative seeking public records relating to

     environmental policy and how policymakers use public resources.

6.   Defendant Department of Energy is a federal agency headquartered in Washington, DC.

                             JURISDICTION AND VENUE

7.   This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B), because this action is

     brought in the District of Columbia, and 28 U.S.C. § 1331, because the resolution of

     disputes under FOIA presents a federal question.

8.   Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e) because

     plaintiff resides in the District of Columbia, and defendant DOE is a federal agency.




                                              2
          Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 3 of 8



                               FACTUAL BACKGROUND

        Plaintiff's FOIA request for certain Agency records relating to §45Q

9.   On May 1, 2017, CEI requested copies of certain described correspondence and

     attachments in DOE’s possession relating to a tax credit that has become the subject of

     intense business lobbying to expand it from a numerically limited, sunsetting provision

     to a permanent and unlimited source of economic “rents” for certain parties.

10. Specifically, DOE acknowledged plaintiff’s request by regular mail, assigning it

     tracking number HQ-2017-00990-F, granting CEI’s request for fee waiver on the basis

     of substantial public interest.

11. After inquiries by CEI as to the status of the request at issue in this matter, by telephone

     discussion and email correspondence with DoE on August 29, 2017, September 8, 2017,

     and September 30, 2017, CEI narrowed its request and agreed to a prioritization of

     records by both subject matter and custodian.

12. As part of this narrowing process, at the end of the fiscal year, on September 30, 2017

     DoE asked if CEI would agree to a record-keeping maneuver to assist the particular

     office in presenting better optics for its end-of-year reporting on FOIA requests

     completed and open. DoE specifically asked if CEI would allow DoE to “close out the

     HQ-2017-00990-F number (the 45Q information) and process the responsive documents

     under the HQ-2015-01879-F number (Social Cost of Carbon).” (emphases added) CEI

     agreed to assist in this purely accounting move.

13. After this narrowing, CEI also sent DoE email inquiries about the status of this request

     on November 17, 2017 and December 13, 2017.

14. In response to a CEI reminder and request dated January 5, 2018, on January 12, 2018,

     DoE wrote in pertinent part, “I wanted to give you the estimated document count for the


                                             3
         Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 4 of 8



    45Q information as we had discussed last week. Just for the responsive emails that

    contain information about tax policy, taxes, and/or 45Q, we have 64 documents that are

    approximately 329 pages long.” This addressed one subpart of CEI’s “45Q” request.

15. On January 16, 2018, CEI responded to DoE in pertinent part, “Regarding the

    information below, assuming purely for the sake of argument that the agency is starting

    fresh with this production, those records you describe should be something the

    Department could get to us by the end of the month. I say that on the basis of regularly

    receiving agency productions from processing at appx. 3000 pages (sometimes records)

    records per month when we are forced to go that route [NB: this references litigation].

    However, as I understand it these records have been in-processing for some time so this

    is surely doable. However, again we cannot discern just what you're promising as a

    production date. Are you promising anything? Please provide us a date. With it having

    taken us six months of correspondence and calls to obtain to an assertion of the (small)

    number of records potentially responsive to, so far, one subpart of the request, with no

    records yet produced, no production dates projected for at minimum initiation of a

    rolling production, and no estimated dates for anything resembling satisfaction of the

    request on the horizon, please confirm the Department will process those records you

    just identified by the end of this month. In the alternative, please persuade us that this

    course will get us the records faster than if we simply file suit for them. All appearances,

    from the low number of records requiring review to the above-described process to date

    and still lack of any commitment to produce anything particular by any particular date,

    are that this request is uniquely stalled.”




                                              4
         Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 5 of 8



16. In response, by a January 18, 2018, email DoE estimated production of this small

    number of responsive records would occur the third week of February, 2018.

17. Subsequent to this, CEI sent further requests and reminders on March 1, 2018, March

    16, 2018, March 26, 2018, March 30, 2018, April 13, 2018, April 20, 2018, April 24,

    2018, June 1, 2018, June 6, 2018, June 26, 2018, July 2, 2018, September 20, 2018,

    October 9, 2018, and November 9, 2018.

18. DoE’s sole responses to these requests and reminders were emails asserting, in pertinent

    part, “The person who needed to review the file is back and reviewing, hopefully as I

    type. As soon as I know it has moved on to the next stage of review, I will let you know

    and give you a more accurate estimate of when I'll be able to send you the documents”

    (March 26, 2018); “We are on track for a June 18th release” (June 8, 2018); and “The

    one case that is ahead of yours is a schedule that is taking much longer than normal. I'm

    working with the analyst working that case to see if we can do anything to get it out of

    our way so I can get you docs” (July 2, 2018).

19. Despite CEI’s subsequent overtures, DoE never asserted an intention to demand or need

    for an Open America stay, never produced the required response and never produced

    records responsive to the request at issue in this matter despite having purportedly

    processed them many months ago.

20. FOIA provides that a requesting party is entitled to a substantive agency response within

    twenty working days that the agency intends to comply with the request. 5 U.S.C. §

    552(a)(6)(A)(i). Within that deadline, the agency must also “determine and

    communicate the scope of the documents it intends to produce and withhold, and the

    reasons for withholding any documents,” and “inform the requester that it can appeal




                                            5
            Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 6 of 8



    whatever portion of” the agency’s “determination” is adverse to the requestor. CREW v.

    FEC, 711 F.3d 180, 188 (D.C. Cir. 2013); accord Shermco Industries v. Secretary of

    U.S. Air Force, 452 F. Supp. 306, 317 (N.D. Tex. 1978).

21. DoE has not satisfied its obligations under FOIA in response to plaintiff’s request.

22. Defendant DoE is thereby improperly denying plaintiff access to agency records in

    violation of FOIA.

                            FIRST CLAIM FOR RELIEF
                   Duty to Produce Records – Declaratory Judgment

23. Plaintiff re-alleges paragraphs 1-22 as if fully set out herein.

24. Plaintiff has sought and been denied production of responsive records reflecting the

    conduct of official business.

25. Plaintiff has a statutory right to the information it seeks and that defendant has

    unlawfully withheld.

26. Plaintiff is not required to further pursue administrative remedies.

27. Plaintiff asks this Court to enter a judgment declaring that:

       a.     Plaintiff is entitled to records responsive to their FOIA request described above,

                and any attachments thereto, but DOE failed to provide them;

       b.     Defendant DoE’s response to plaintiff’s FOIA request described above is not in

                accordance with the law, and does not satisfy its obligations under FOIA;

       c.     DoE must now produce records responsive to plaintiff’s request.

                            SECOND CLAIM FOR RELIEF

                      Duty to Produce Records – Injunctive Relief

28. Plaintiff re-alleges paragraphs 1-27 as if fully set out herein.




                                              6
               Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 7 of 8



   29. Plaintiff is entitled to injunctive relief compelling DOE to produce the responsive

          records.

   30. This Court should enter an injunction ordering DOE to produce to plaintiff, within 10

          business days of the date of the order, the requested records sought in plaintiff's FOIA

          request described above, and any attachments thereto.

                                  THIRD CLAIM FOR RELIEF

                                 Costs and Fees – Injunctive Relief

   31. Plaintiff re-allege paragraphs 1-30 as if fully set out herein.

   32. Pursuant to 5 U.S.C. § 552(a)(4)(E), the Court may assess against the United States for

          reasonable attorney fees and other litigation costs reasonably incurred in any case under

          this section in which the complainant has substantially prevailed.

   33. This Court should enter an injunction ordering the defendant to pay reasonable attorney

          fees and other litigation costs reasonably incurred in this case.

          WHEREFORE, Plaintiff requests the declaratory and injunctive relief herein sought, and

an award for its attorney fees and costs and such other and further relief as the Court shall deem

proper.

                 Respectfully submitted this _11_ day of December, 2018,


                                                               _______/s/__________
                                                               Devin Watkins
                                                               D.C. Bar No. 155179
                                                               Devin.Watkins@cei.org
                                                               Sam Kazman
                                                               D.C. Bar No. 946376
                                                               sam.kazman@cei.org
                                                               Competitive Enterprise Institute
                                                               1310 L Street NW, 7th Floor
                                                               Washington, DC 20006
                                                               (202) 331-1010


                                                   7
Case 1:18-cv-02900 Document 1 Filed 12/11/18 Page 8 of 8




                                    Christopher C. Horner
                                    D.C. Bar No. 440107
                                    chris@chornerlaw.com
                                    1489 Kinross Lane
                                    Keswick, VA 22947
                                    (202) 262-4458

                                    ATTORNEYS FOR Plaintiff




                           8
